UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6531



TROY R. SUTTON,

                                           Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; ATTORNEY GENERAL OF
THE COMMONWEALTH OF VIRGINIA; MARK L. EARLY,
Esq.,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-176-2)


Submitted:   May 31, 2001                  Decided:   June 11, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy R. Sutton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Troy Sutton appeals the district court’s order denying relief

on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   Sutton v. Virginia, No. CA-01-176-2 (E.D. Va.

Mar. 16, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                 2